Exhibit 10.1

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

SCICLONE PHARMACEUTICALS, INC.

2016 EMPLOYEE STOCK PURCHASE PLAN

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

Table of Contents

﻿

﻿

 

 

 

﻿

 

 

Page

1

Establishment, Purpose and Term of Plan

1 

﻿

1.1

Establishment

1 

﻿

1.2

Purpose

1 

﻿

1.3

Term of Plan

1 

2

Definitions and Construction

1 

﻿

2.1

Definitions

1 

﻿

2.2

Construction

6 

3

Administration

6 

﻿

3.1

Administration by the Committee

6 

﻿

3.2

Authority of Officers

6 

﻿

3.3

Power to Adopt Sub-Plans

6 

﻿

3.4

Power to Vary Terms with Respect to Non-U.S. Employees

6 

﻿

3.5

Power to Establish Separate Offerings with Varying Terms

7 

﻿

3.6

Policies and Procedures Established by the Company

7 

﻿

3.7

Indemnification

7 

4

Shares Subject to Plan

8 

﻿

4.1

Maximum Number of Shares Issuable

8 

﻿

4.2

Adjustments for Changes in Capital Structure

8 

5

Eligibility

9 

﻿

5.1

Employees Eligible to Participate

9 

﻿

5.2

Exclusion of Certain Stockholders

9 

﻿

5.3

Determination by Company

9 

6

Offerings

10 

﻿

6.1

Offering Periods

10 

﻿

6.2

Non-United States Offerings

10 

7

Participation in the Plan

10 

﻿

7.1

Initial Participation

10 

﻿

7.2

Continued Participation

10 

8

Right to Purchase Shares

11 

﻿

8.1

Grant of Purchase Right

11 

﻿

i

﻿

 

 

 



 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

﻿

 

 

Page

﻿

8.2

Calendar Year Purchase Limitation

11 

﻿

8.3

Aggregate Purchase Date Share Limit

11 

9

Purchase Price

12 

10

Accumulation of Purchase Price through Payroll Deduction

12 

﻿

10.1

Amount of Payroll Deductions

12 

﻿

10.2

Commencement of Payroll Deductions

12 

﻿

10.3

Election to Decrease or Stop Payroll Deductions

12 

﻿

10.4

Administrative Suspension of Payroll Deductions

13 

﻿

10.5

Participant Accounts

13 

﻿

10.6

No Interest Paid

13 

﻿

10.7

Voluntary Withdrawal from Plan Account

13 

11

Purchase of Shares

14 

﻿

11.1

Exercise of Purchase Right

14 

﻿

11.2

Pro Rata Allocation of Shares

14 

﻿

11.3

Delivery of Title to Shares

15 

﻿

11.4

Return of Plan Account Balance

15 

﻿

11.5

Tax Withholding

15 

﻿

11.6

Expiration of Purchase Right

15 

﻿

11.7

Provision of Reports and Stockholder Information to Participants

15 

12

Withdrawal from Plan

15 

﻿

12.1

Voluntary Withdrawal from the Plan

15 

﻿

12.2

Return of Plan Account Balance

16 

13

Termination of Employment or Eligibility

16 

14

Effect of Change in Control on Purchase Rights

16 

15

Nontransferability of Purchase Rights

17 

16

Compliance with Applicable Law

17 

17

Rights as a Stockholder and Employee

17 

18

Notification of Disposition of Shares

18 

19

Legends

18 

20

Designation of Beneficiary

18 

﻿

ii

﻿

 

 

 



 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

﻿

 

 

Page

﻿

20.1

Designation Procedure

18 

﻿

20.2

Absence of Beneficiary Designation

19 

21

Notices

19 

22

Amendment or Termination of the Plan

19 

23

No Representations with Respect to Tax Qualification

19 

24

Choice of Law

20 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

iii

﻿

 

 

--------------------------------------------------------------------------------

 

 

SciClone Pharmaceuticals, Inc.

2016 Employee Stock Purchase Plan

1.Establishment, Purpose and Term of Plan.

﻿

1.1       Establishment.  The SciClone Pharmaceuticals, Inc. 2016 Employee Stock
Purchase Plan is hereby established effective as of June 9,  2016, the date of
its approval by the stockholders of the Company (the “Effective Date”).

﻿

1.2       Purpose.  The purpose of the Plan is to advance the interests of the
Company and its stockholders by providing an incentive to attract, retain and
reward Eligible Employees of the Participating Company Group and by motivating
such persons to contribute to the growth and profitability of the Participating
Company Group.  The Plan provides Eligible Employees with an opportunity to
acquire a proprietary interest in the Company through the purchase of
Stock.  The Plan is comprised of the Section 423 Plan and the Non-423 Plan.  The
Company intends that the Section 423 Plan qualify as an “employee stock purchase
plan” under Section 423 of the Code (including any amendments or replacements of
such section), and the Section 423 Plan shall be so construed.  The Non-423
Plan, which is not intended to qualify as an “employee stock purchase plan”
under Section 423 of the Code, is intended to provide Eligible Employees
employed by Participating Companies outside the United States with an
opportunity to purchase shares of Stock pursuant to the terms and conditions of
the Plan but not necessarily in compliance with the requirements of Section 423
of the Code.

﻿

1.3       Term of Plan.  The Plan shall continue in effect until its termination
by the Committee.

﻿

2.Definitions and Construction.

﻿

2.1       Definitions.  Any term not expressly defined in the Plan but defined
for purposes of Section 423 of the Code shall have the same definition
herein.  Whenever used herein, the following terms shall have their respective
meanings set forth below:

﻿

(a)       “Board” means the Board of Directors of the Company.

﻿

(b)       “Change in Control” means the occurrence of any one or a combination
of the following:

﻿

(i)       any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in
Rule 13d‑3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total Fair Market Value or total combined voting power of the Company’s
then-outstanding securities entitled to vote generally in the election of
Directors; provided, however, that a Change in Control shall not be deemed to
have occurred if such degree of beneficial ownership results from any of the
following: (A) an acquisition by any person who on the Effective Date is the
beneficial owner of more than fifty percent (50%) of such voting power, (B) any
acquisition directly from the Company, including,





1

--------------------------------------------------------------------------------

 

 



without limitation, pursuant to or in connection with a public offering of
securities, (C) any acquisition by the Company, (D) any acquisition by a trustee
or other fiduciary under an employee benefit plan of a Participating Company or
(E) any acquisition by an entity owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the voting securities of the Company; or

﻿

(ii)       an Ownership Change Event or series of related Ownership Change
Events (collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 2.1(l)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or

﻿

(iii)      a date specified by the Committee following approval by the
stockholders of a plan of complete liquidation or dissolution of the Company;

﻿

provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this Section 2.1(b) in which
a majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities.  The Committee shall
determine whether multiple events described in subsections (i), (ii) and (iii)
of this Section 2.1(b) are related and to be treated in the aggregate as a
single Change in Control, and its determination shall be final, binding and
conclusive.

﻿

(c)       “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

﻿

(d)       “Committee” means the Compensation Committee and such other committee
or subcommittee of the Board, if any, duly appointed to administer the Plan and
having such powers in each instance as shall be specified by the Board.  If, at
any time, there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.

﻿

(e)       “Company” means SciClone Pharmaceuticals, Inc., a Delaware
corporation, or any successor corporation thereto.

﻿

(f)       “Compensation” means, with respect to any Offering Period, regular
base wages or salary, overtime payments, shift premiums and payments for paid
time off, calculated before deduction of (i) any income or employment tax
withholdings or (ii) any amounts deferred pursuant to Section 401(k) or Section
125 of the Code.  Compensation shall be limited to such amounts actually payable
in cash or deferred during the Offering Period. 





2

--------------------------------------------------------------------------------

 

 



Compensation shall not include (i) sign-on bonuses, annual or other incentive
bonuses, commissions, profit-sharing distributions or other incentive-type
payments, (ii) any contributions made by a Participating Company on the
Participant’s behalf to any employee benefit or welfare plan now or hereafter
established (other than amounts deferred pursuant to Section 401(k) or Section
125 of the Code), (iii) payments in lieu of notice, payments pursuant to a
severance agreement, termination pay, moving allowances, relocation payments, or
(iv) any amounts directly or indirectly paid pursuant to the Plan or any other
stock purchase, stock option or other stock-based compensation plan, or any
other compensation not expressly included by this Section.

﻿

(g)       “Eligible Employee” means an Employee who meets the requirements set
forth in Section 5 for eligibility to participate in the Plan.

﻿

(h)       “Employee” means a person treated as an employee of a Participating
Company, and, with respect to the Section 423 Plan, a person who is an employee
for purposes of Section 423 of the Code.  A Participant shall be deemed to have
ceased to be an Employee either upon an actual termination of employment or upon
the corporation employing the Participant ceasing to be a Participating
Company.  For purposes of the Section 423 Plan, an individual shall not be
deemed to have ceased to be an Employee while on any military leave, sick leave,
or other bona fide leave of absence approved by the Company of ninety (90) days
or less.  For purposes of the Section 423 Plan, if an individual’s leave of
absence exceeds ninety (90) days, the individual shall be deemed to have ceased
to be an Employee on the ninety-first (91st) day of such leave unless the
individual’s right to reemployment with the Participating Company Group is
guaranteed either by statute or by contract.  The foregoing rules regarding
leaves of absence shall apply equally for purposes of the Non-423 Plan, except
as otherwise required by applicable Local Law.

﻿

(i)       “Fair Market Value” means, as of any date:

﻿

(i)       If, on such date, the Stock is listed or quoted on a national or
regional securities exchange or quotation system, the closing price of a share
of Stock as quoted on the national or regional securities exchange or quotation
system constituting the primary market for the Stock, as reported in The Wall
Street Journal or such other source as the Company deems reliable.  If the
relevant date does not fall on a day on which the Stock has traded on such
securities exchange or quotation system, the date on which the Fair Market Value
is established shall be the last day on which the Stock was so traded or quoted
prior to the relevant date, or such other appropriate day as determined by the
Committee, in its discretion.

﻿

(ii)       If, on the relevant date, the Stock is not then listed on a national
or regional securities exchange or quotation system, the Fair Market Value of a
share of Stock shall be as determined in good faith by the Committee.

﻿

(j)       “Incumbent Director” means a director who either (i) is a member of
the Board as of the Effective Date or (ii) is elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but excluding a
director who was elected or nominated in connection with an actual or threatened
proxy contest relating to the election of directors of the Company).





3

--------------------------------------------------------------------------------

 

 



(k)       “Local Law” means the applicable laws of the non-United States
jurisdiction governing the participation in the Plan of an Eligible Employee.

﻿

(l)       “Non-423 Plan” means that component of the Plan which is not intended
to be an “employee stock purchase plan” under Section 423 of the Code and need
not necessarily comply with the requirements of Section 423 of the Code.

﻿

(m)       “Non-United States Offering” means either (i) an Offering under the
Section 423 Plan covering Eligible Employees employed by a Participating Company
outside the United States, provided that the terms of such Offering comply with
the requirements of Section 423 of the Code, including such variations in terms
of Purchase Rights as permitted by Section 3.4; or (ii) an Offering under the
Non-423 Plan covering Eligible Employees of one or more Participating Companies
outside the United States, the terms of which need not comply with the
requirements of Section 423 of the Code.

﻿

(n)       “Offering” means an offering of Stock pursuant to the Plan, as
provided in Section 6.

﻿

(o)       “Offering Date” means, for any Offering Period, the first day of such
Offering Period.

﻿

(p)       “Offering Period” means a period, established by the Committee in
accordance with Section 6.1, during which an Offering is outstanding.

﻿

(q)       “Officer” means any person designated by the Board as an officer of
the Company.

﻿

(r)       “Ownership Change Event” means the occurrence of any of the following
with respect to the Company:  (i) the direct or indirect sale or exchange in a
single or series of related transactions by the stockholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).

﻿

(s)       “Parent Corporation” means any present or future “parent corporation”
of the Company, as defined in Section 424(e) of the Code.

﻿

(t)       “Participant” means an Eligible Employee who has become a participant
in an Offering Period in accordance with Section 7 and remains a participant in
accordance with the Plan.

﻿

(u)       “Participating Company” means the Company and any Parent Corporation
or Subsidiary Corporation designated by the Committee as a corporation the
Employees of which may, if Eligible Employees, participate in the Plan.  The
Committee shall have the discretion to determine from time to time which Parent
Corporations or Subsidiary Corporations shall be Participating Companies.  The
Committee shall designate from time to





4

--------------------------------------------------------------------------------

 

 

time and set forth in Appendix A to this Plan those Participating Companies
whose Eligible Employees may participate in the Section 423 Plan and those
Participating Companies whose Eligible Employees may participate in the Non-423
Plan.

﻿

(v)       “Participating Company Group” means, at any point in time, the Company
and all other corporations collectively which are then Participating Companies.

﻿

(w)       “Plan” means this 2016 Employee Stock Purchase Plan of the Company, as
amended from time to time, comprised of the Section 423 Plan and the Non-423
Plan.

﻿

(x)       “Purchase Date” means, for any Offering Period, the last day of such
Offering Period, or, if so determined by the Committee, the last day of each
Purchase Period occurring within such Offering Period, on which outstanding
Purchase Rights are exercised.

﻿

(y)       “Purchase Period” means a period, established by the Committee in
accordance with Section 6.1 and included within an Offering Period, the final
date of which is a Purchase Date.

﻿

(z)       “Purchase Price” means the price at which a share of Stock may be
purchased under the Plan, as determined in accordance with Section 9.

﻿

(aa)     “Purchase Right” means an option granted to a Participant pursuant to
the Plan to purchase such shares of Stock as provided in Section 8, which the
Participant may or may not exercise during the Offering Period in which such
option is outstanding.  Such option arises from the right of a Participant to
withdraw any payroll deductions or other funds accumulated on behalf of the
Participant and not previously applied to the purchase of Stock under the Plan,
and to terminate participation in the Plan at any time during an Offering
Period.

﻿

(bb)     “Registration Date” means the effective date of the registration on
Form S-8 of shares of Stock issuable pursuant to the Plan.

﻿

(cc)     “Section 423 Plan” means that component of the Plan which is intended
to be an “employee stock purchase plan” under Section 423 of the Code.

﻿

(dd)     “Securities Act” means the Securities Act of 1933, as amended.

﻿

(ee)     “Stock” means the Common Stock of the Company, as adjusted from time to
time in accordance with Section 4.2.

﻿

(ff)     “Subscription Agreement” means a written or electronic agreement, in
such form as is specified by the Company, stating an Employee’s election to
participate in the Plan and authorizing payroll deductions under the Plan from
the Employee’s Compensation or other method of payment authorized by the
Committee pursuant to Section 11.1(b).





5

--------------------------------------------------------------------------------

 

 



(gg)      “Subscription Date” means the last business day prior to the Offering
Date of an Offering Period or such earlier date as the Company shall establish.

﻿

(hh)      “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

﻿

2.2       Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan.  Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

﻿

3.Administration.

﻿

3.1       Administration by the Committee.  The Plan shall be administered by
the Committee.  All questions of interpretation of the Plan, of any form of
agreement or other document employed by the Company in the administration of the
Plan, or of any Purchase Right shall be determined by the Committee, and such
determinations shall be final, binding and conclusive upon all persons having an
interest in the Plan or the Purchase Right, unless fraudulent or made in bad
faith.  Subject to the provisions of the Plan, the Committee shall determine all
of the relevant terms and conditions of Purchase Rights; provided, however, that
all Participants granted Purchase Rights pursuant to an Offering under the
Section 423 Plan shall have the same rights and privileges within the meaning of
Section 423(b)(5) of the Code, other than for such variations in terms of
Purchase Rights as permitted by Section 3.4.  Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or any agreement thereunder (other than determining
questions of interpretation pursuant to the second sentence of this Section 3.1)
shall be final, binding and conclusive upon all persons having an interest
therein.  All expenses incurred in connection with the administration of the
Plan shall be paid by the Company.

﻿

3.2       Authority of Officers.  Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election that is the responsibility of or that is allocated to
the Company herein, provided that the Officer has apparent authority with
respect to such matter, right, obligation, determination or election.

﻿

3.3       Power to Adopt Sub-Plans.  The Committee shall have the power, in its
discretion, to adopt one or more sub-plans of the Plan as the Committee deems
necessary or desirable to comply with the laws or regulations, tax policy,
accounting principles or custom of foreign jurisdictions applicable to employees
of a subsidiary business entity of the Company, provided that any such sub-plan
shall be within the scope of the Non-423 Plan.  Any of the provisions of any
such sub-plan may supersede the provisions of this Plan, other than
Section 4.  Except as superseded by the provisions of a sub-plan, the provisions
of this Plan shall govern such sub-plan.

﻿

3.4       Power to Vary Terms with Respect to Non-U.S. Employees.    In order to
comply with the laws of a foreign jurisdiction, the Committee shall have the
power, in its discretion and as permitted by Section 423 of the Code, to grant
Purchase Rights in an Offering





6

--------------------------------------------------------------------------------

 

 



under the Section 423 Plan to citizens or residents of a non-U.S. jurisdiction
(without regard to whether they are also citizens of the United States or
resident aliens) that provide terms which are less favorable than the terms of
Purchase Rights granted under the same Offering to Employees resident in the
United States.

﻿

3.5       Power to Establish Separate Offerings with Varying Terms.  The
Committee shall have the power, in its discretion, to establish separate,
simultaneous or overlapping Offerings having different terms and conditions and
to designate the Participating Company or Companies that may participate in a
particular Offering, provided that each Offering under the Section 423 Plan
shall individually comply with the terms of the Plan and the requirements of
Section 423(b)(5) of the Code that all Participants granted Purchase Rights
pursuant to such Offering shall have the same rights and privileges within the
meaning of such section, other than for such variations in terms of Purchase
Rights as permitted by Section 3.4.

﻿

3.6       Policies and Procedures Established by the Company.  Without regard to
whether any Participant’s Purchase Right may be considered adversely affected,
the Company may, from time to time, consistent with the Plan and the
requirements of Section 423 of the Code in the case of the Section 423 Plan,
establish, change or terminate such rules, guidelines, policies, procedures,
limitations, or adjustments as deemed advisable by the Company, in its
discretion, for the proper administration of the Plan, including, without
limitation, (a) a minimum payroll deduction amount required for participation in
an Offering, (b) a limitation on the frequency or number of changes permitted in
the rate of payroll deduction during an Offering, (c) an exchange ratio
applicable to amounts withheld or paid in a currency other than United States
dollars, (d) a payroll deduction greater than or less than the amount designated
by a Participant in order to adjust for the Company’s delay or mistake in
processing a Subscription Agreement or in otherwise effecting a Participant’s
election under the Plan or as advisable to comply with the requirements of
Section 423 of the Code, and (e) determination of the date and manner by which
the Fair Market Value of a share of Stock is determined for purposes of
administration of the Plan.  All such actions by the Company with respect to the
Section 423 Plan shall be taken consistent with the requirements under
Section 423(b)(5) of the Code that all Participants granted Purchase Rights
pursuant to an Offering shall have the same rights and privileges within the
meaning of such section, except as otherwise permitted by Section 3.4 and the
regulations under Section 423 of the Code.

﻿

3.7       Indemnification.  In addition to such other rights of indemnification
as they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, to the extent permitted by
applicable law, members of the Board or the Committee and any officers or
employees of the Participating Company Group to whom authority to act for the
Board, the Committee or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross





7

--------------------------------------------------------------------------------

 

 



negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.

﻿

4.Shares Subject to Plan.

﻿

4.1       Maximum Number of Shares Issuable.  Subject to adjustment as provided
in Section  4.2, the maximum aggregate number of shares of Stock that may be
issued under the Plan and the Section 423 Plan shall be two million four hundred
thousand (2,400,000), and the maximum aggregate number of shares of Stock that
may be issued under the Non-423 Plan shall be two million four hundred thousand
(2,400,000), less the aggregate number of shares of Stock issued under the
Section 423 Plan.  Shares issued under the Plan shall consist of authorized but
unissued or reacquired shares of Stock, or any combination thereof.  If an
outstanding Purchase Right for any reason expires or is terminated or canceled,
the shares of Stock allocable to the unexercised portion of that Purchase Right
shall again be available for issuance under the Plan.

﻿

4.2       Adjustments for Changes in Capital Structure.    Subject to any
required action by the stockholders of the Company and the requirements of
Section 424 of the Code to the extent applicable, in the event of any change in
the Stock effected without receipt of consideration by the Company, whether
through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting regular, periodic cash dividends) that has a
material effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and kind of shares subject
to the Plan, any limit on the number of shares which may be purchased by any
Participant during an Offering Period or Purchase Period (as described in
Sections 8.1 and 8.2), the number of shares subject to each Purchase Right, and
in the Purchase Price in order to prevent dilution or enlargement of
Participants’ rights under the Plan.  For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.”  If a majority of the shares
which are of the same class as the shares that are subject to outstanding
Purchase Rights are exchanged for, converted into, or otherwise become (whether
or not pursuant to an Ownership Change Event) shares of another corporation (the
“New Shares”), the Committee may unilaterally amend the outstanding Purchase
Rights to provide that such Purchase Rights are for New Shares.  In the event of
any such amendment, the number of shares subject to, and the exercise price per
share of, the outstanding Purchase Rights shall be adjusted in a fair and
equitable manner as determined by the Committee, in its discretion.  Any
fractional share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number, and in no event may the Purchase Price
be decreased to an amount less than the par value, if any, of the stock subject
to the Purchase Right.  The adjustments determined by the Committee pursuant to
this Section 4.2 shall be final, binding and conclusive.





8

--------------------------------------------------------------------------------

 

 



5.Eligibility.

﻿

5.1       Employees Eligible to Participate.  Each Employee of a Participating
Company is eligible to participate in the Plan and shall be deemed an Eligible
Employee, except the following:

(a)       Any Employee who is customarily employed by the Participating Company
Group for twenty (20) hours or less per week; or

(b)       Any Employee who is customarily employed by the Participating Company
Group for not more than five (5) months in any calendar year.

An Eligible Employee shall be eligible to participate in the Section 423 Plan or
the Non-423 Plan in accordance with the designation in Appendix A of the
Employee’s employer as either a Section 423 Plan Participating Company or a
Non-423 Plan Participating Company.  Notwithstanding the foregoing, an Employee
of a Participating Company designated in Appendix A as a Section 423 Plan
Participating Company who is a citizen or resident of a non-United States
jurisdiction (without regard to whether the Employee is also a citizen of the
United States or a resident alien) may be excluded from participation in the
Section 423 Plan or an Offering thereunder if either (i) the grant of a Purchase
Right under the Section 423 Plan or Offering to a citizen or resident of the
foreign jurisdiction is prohibited under the Local Law of such jurisdiction or
(ii) compliance with the Local Law of such jurisdiction would cause the
Section 423 Plan or Offering to violate the requirements of Section 423 of the
Code.  For purposes of participation in the Non-423 Plan, Eligible Employees
shall include any other Employees of the applicable Non‑423 Plan Participating
Company to the extent that applicable Local Law requires participation in the
Plan to be extended to such Employees, as determined by the Company.

5.2       Exclusion of Certain Stockholders.  Notwithstanding any provision of
the Plan to the contrary, no Employee shall be treated as an Eligible Employee
and granted a Purchase Right under the Section 423 Plan if, immediately after
such grant, the Employee would own, or hold options to purchase, stock of the
Company or of any Parent Corporation or Subsidiary Corporation possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of such corporation, as determined in accordance with Section 423(b)(3)
of the Code.  For purposes of this Section 5.2, the attribution rules of
Section 424(d) of the Code shall apply in determining the stock ownership of
such Employee.

5.3       Determination by Company.  The Company shall determine in good faith
and in the exercise of its discretion whether an individual has become or has
ceased to be an Employee or an Eligible Employee and the effective date of such
individual’s attainment or termination of such status, as the case may be.  For
purposes of an individual’s participation in or other rights, if any, under the
Plan as of the time of the Company’s determination of whether or not the
individual is an Employee, all such determinations by the Company shall be
final, binding and conclusive as to such rights, if any, notwithstanding that
the Company or any court of law or governmental agency subsequently makes a
contrary determination as to such individual’s status as an Employee.





9

--------------------------------------------------------------------------------

 

 



6.Offerings.

﻿

6.1       Offering Periods.    The Plan shall be implemented by sequential
Offerings of approximately three (3) months’ duration or such other duration as
the Committee shall determine.  Offering Periods shall commence on or about the
first trading days of March, June, September and December of each year and end
on or about the last trading days of the next May, August, November and
February, respectively, occurring thereafter.  Notwithstanding the foregoing,
the Committee may establish additional or alternative concurrent, sequential or
overlapping Offering Periods, a different duration for one or more Offering
Periods or different commencing or ending dates for such Offering Periods;
provided, however, that no Offering Period may have a duration exceeding
twenty-seven (27) months.  If the Committee shall so determine in its
discretion, each Offering Period may consist of two (2) or more consecutive
Purchase Periods having such duration as the Committee shall specify, and the
last day of each such Purchase Period shall be a Purchase Date.  If the first or
last day of an Offering Period or a Purchase Period is not a day on which the
principal stock exchange or quotation system on which the Stock is then listed
is open for trading, the Company shall specify the trading day that will be
deemed the first or last day, as the case may be, of the Offering Period or
Purchase Period.  No Offering shall commence, and the Company shall not require
or permit any Participant to deliver a Subscription Agreement for participation
in an Offering, prior to the Registration Date.

6.2       Non-United States Offerings.  The Committee shall communicate to the
Employees eligible to participate in a Non-United States Offering those terms of
the Non-United States Offering that differ from the terms otherwise applicable
to the relevant Offering under the Section 423 Plan a reasonable period of time
prior to the Subscription Date for such Non-United States Offering.

7.Participation in the Plan.

﻿

7.1       Initial Participation.  An Eligible Employee may become a Participant
in an Offering Period by delivering a properly completed written or electronic
Subscription Agreement to the Company office or representative designated by the
Company (including a third-party administrator designated by the Company) not
later than the close of business on the Subscription Date established by the
Company for that Offering Period.  An Eligible Employee who does not deliver a
properly completed Subscription Agreement in the manner permitted or required on
or before the Subscription Date for an Offering Period shall not participate in
the Plan for that Offering Period or for any subsequent Offering Period unless
the Eligible Employee subsequently delivers a properly completed Subscription
Agreement to the appropriate Company office or representative on or before the
Subscription Date for such subsequent Offering Period.  An Employee who becomes
an Eligible Employee after the Offering Date of an Offering Period shall not be
eligible to participate in that Offering Period but may participate in any
subsequent Offering Period provided the Employee is still an Eligible Employee
as of the Offering Date of such subsequent Offering Period.

7.2       Continued Participation.  A Participant shall automatically
participate in the next Offering Period commencing immediately after the final
Purchase Date of each Offering Period in which the Participant participates
provided that the Participant remains an Eligible Employee on the Offering Date
of the new Offering Period and has not either (a) withdrawn





10

--------------------------------------------------------------------------------

 

 



from the Plan pursuant to Section 12.1, or (b) terminated employment or
otherwise ceased to be an Eligible Employee as provided in Section 13.  A
Participant who may automatically participate in a subsequent Offering Period,
as provided in this Section, is not required to deliver any additional
Subscription Agreement for the subsequent Offering Period in order to continue
participation in the Plan.  However, a Participant may deliver a new
Subscription Agreement for a subsequent Offering Period in accordance with the
procedures set forth in Section 7.1 if the Participant desires to change any of
the elections contained in the Participant’s then effective Subscription
Agreement.

8.Right to Purchase Shares.

﻿

8.1       Grant of Purchase Right.  Except as otherwise provided below, on the
Offering Date of each Offering Period, each Participant in such Offering Period
shall be granted automatically a Purchase Right consisting of an option to
purchase the lesser of (a) that number of whole shares of Stock determined by
dividing the Dollar Limit (determined as provided below) by the Fair Market
Value of a share of Stock on such Offering Date or (b) the Share Limit
(determined as provided below).  The Committee may, in its discretion and prior
to the Offering Date of any Offering Period, (i) change the method of, or any of
the foregoing factors in, determining the number of shares of Stock subject to
Purchase Rights to be granted on such Offering Date, or (ii) specify a maximum
aggregate number of shares that may be purchased by all Participants in an
Offering or on any Purchase Date within an Offering Period.  No Purchase Right
shall be granted on an Offering Date to any person who is not, on such Offering
Date, an Eligible Employee.  For the purposes of this Section, the “Dollar
Limit” shall be determined by multiplying $2,083.33 by the number of months
(rounded to the nearest whole month) in the Offering Period and rounding to the
nearest whole dollar, and the “Share Limit” shall be determined by multiplying
three hundred thirty-three (333) shares by the number of months (rounded to the
nearest whole month) in the Offering Period and rounding to the nearest whole
share.

8.2       Calendar Year Purchase Limitation.  Notwithstanding any provision of
the Plan to the contrary, no Participant (whether participating in the
Section 423 Plan or the Non-423 Plan) shall be granted a Purchase Right which
permits his or her right to purchase shares of Stock under the Plan to accrue at
a rate which, when aggregated with such Participant’s rights to purchase shares
under all other employee stock purchase plans of a Participating Company
intended to meet the requirements of Section 423 of the Code, exceeds
Twenty-Five Thousand Dollars ($25,000) in Fair Market Value (or such other
limit, if any, as may be imposed by the Code) for each calendar year in which
such Purchase Right is outstanding at any time.  For purposes of the preceding
sentence, the Fair Market Value of shares purchased during a given Offering
Period shall be determined as of the Offering Date for such Offering
Period.  The limitation described in this Section shall be applied in
conformance with Section 423(b)(8) of the Code or any successor thereto and the
regulations thereunder.

8.3       Aggregate Purchase Date Share Limit.  Except as otherwise determined
by the Committee prior to the Offering Date of any Offering Period, the
aggregate number of shares that may be purchased by all Participants on the
Purchase Date of an Offering Period of approximately three (3) months’ duration
shall not exceed sixty thousand (60,000) shares.  Unless otherwise specified by
the Committee, such limit shall apply in the aggregate to all



11

--------------------------------------------------------------------------------

 

 

Offering Periods ending on the same date, regardless of whether under the
Section 423 Plan or the Non-423 Plan.  The Committee may make pro rata
adjustment to the foregoing limit for Offering Periods of more or less than
three (3) months’ duration.

9.Purchase Price.

﻿

The Purchase Price at which each share of Stock may be acquired in an Offering
Period upon the exercise of all or any portion of a Purchase Right shall be
established by the Committee; provided, however, that the Purchase Price on each
Purchase Date shall not be less than eighty‑five percent (85%) of the lesser of
(a) the Fair Market Value of a share of Stock on the Offering Date of the
Offering Period or (b) the Fair Market Value of a share of Stock on the Purchase
Date.  Subject to adjustment as provided by the Plan and unless otherwise
provided by the Committee, the Purchase Price for each Offering Period shall be
eighty‑five percent (85%) of the lesser of (a) the Fair Market Value of a share
of Stock on the Offering Date of the Offering Period or (b) the Fair Market
Value of a share of Stock on the Purchase Date.

10.Accumulation of Purchase Price through Payroll Deduction.

﻿

Except as provided in Section 11.1(b) with respect to a Non-United States
Offering or except as otherwise provided by the Committee in connection with an
Offering under the Non-423 Plan, shares of Stock acquired pursuant to the
exercise of all or any portion of a Purchase Right may be paid for only by means
of payroll deductions from the Participant’s Compensation accumulated during the
Offering Period for which such Purchase Right was granted, subject to the
following:

10.1     Amount of Payroll Deductions.  Except as otherwise provided herein, the
amount to be deducted under the Plan from a Participant’s Compensation on each
pay day during an Offering Period shall be determined by the Participant’s
Subscription Agreement.  The Subscription Agreement shall set forth the
percentage of the Participant’s Compensation to be deducted on each pay day
during an Offering Period in whole percentages of not less than one percent (1%)
(except as a result of an election pursuant to Section 10.3 to stop payroll
deductions effective following the first pay day during an Offering) or more
than fifteen percent (15%).  The Committee may change the foregoing limits on
payroll deductions effective as of any Offering Date.

10.2     Commencement of Payroll Deductions.  Payroll deductions shall commence
on the first pay day following the Offering Date and shall continue to the end
of the Offering Period unless sooner altered or terminated as provided herein.

10.3     Election to Decrease or Stop Payroll Deductions.  During an Offering
Period, a Participant may elect to decrease the rate of or to stop deductions
from his or her Compensation by delivering to the Company office or
representative designated by the Company (including a third-party administrator
designated by the Company) an amended Subscription Agreement authorizing such
change on or before the “Change Notice Date.”  The “Change Notice Date” shall be
a date prior to the beginning of the first pay period for which such election is
to be effective as established by the Company from time to time and announced to
the Participants.  A Participant who elects, effective following the first pay
day of an Offering





12

--------------------------------------------------------------------------------

 

 



Period, to decrease the rate of his or her payroll deductions to zero percent
(0%) shall nevertheless remain a Participant in such Offering Period unless the
Participant withdraws from the Plan as provided in Section 12.  A Participant’s
election to increase the rate of his or her payroll deductions will be effective
only as of the Offering Date of the next Offering Period, provided that the
Participant remains an Eligible Employee.

10.4     Administrative Suspension of Payroll Deductions.  The Company may, in
its discretion, suspend a Participant’s payroll deductions under the Plan as the
Company deems advisable to avoid accumulating payroll deductions in excess of
the amount that could reasonably be anticipated to purchase the maximum number
of shares of Stock permitted (a) under the Participant’s Purchase Right, or
(b) during a calendar year under the limit set forth in Section 8.2.  Unless the
Participant has either withdrawn from the Plan as provided in Section 12.1 or
has ceased to be an Eligible Employee, suspended payroll deductions shall be
resumed at the rate specified in the Participant’s then effective Subscription
Agreement either (i) at the beginning of the next Offering Period if the reason
for suspension was clause (a) in the preceding sentence, or (ii) at the
beginning of the next Offering Period having a first Purchase Date that falls
within the subsequent calendar year if the reason for suspension was clause (b)
in the preceding sentence.

10.5     Participant Accounts.  Individual bookkeeping accounts shall be
maintained for each Participant.  All payroll deductions from a Participant’s
Compensation (and other amounts received from a non-United States Participant
pursuant to Section 11.1(b) or pursuant to an Offering under the Non-423 Plan)
shall be credited to such Participant’s Plan account and shall be deposited with
the general funds of the Company (except as otherwise required by Local Law in
connecting with an Offering under the Non-423 Plan).  All such amounts received
or held by the Company may be used by the Company for any corporate purpose.

10.6     No Interest Paid.  Interest shall not be paid on sums deducted from a
Participant’s Compensation pursuant to the Plan or otherwise credited to the
Participant’s Plan account (except as otherwise required by Local Law in
connection with an Offering under the Non-423 Plan).

10.7     Voluntary Withdrawal from Plan Account.  A Participant may withdraw all
or any portion of the payroll deductions credited to his or her Plan account and
not previously applied toward the purchase of Stock by delivering to the Company
a written notice on a form provided by the Company for such purpose.  A
Participant who withdraws the entire remaining balance credited to his or her
Plan account shall be deemed to have withdrawn from the Plan in accordance with
Section 12.1.  Amounts withdrawn shall be returned to the Participant as soon as
practicable after the withdrawal and may not be applied to the purchase of
shares in any Offering under the Plan.  The Company may from time to time
establish or change limitations on the frequency of withdrawals permitted under
this Section, establish a minimum dollar amount that must be retained in the
Participant’s Plan account, or terminate the withdrawal right provided by this
Section.





13

--------------------------------------------------------------------------------

 

 



11.Purchase of Shares.

﻿

11.1     Exercise of Purchase Right.

(a)       Generally.  Except as provided in Section 11.1(b), on each Purchase
Date of an Offering Period, each Participant who has not withdrawn from the Plan
and whose participation in the Offering has not otherwise terminated before such
Purchase Date shall automatically acquire pursuant to the exercise of the
Participant’s Purchase Right the number of whole shares of Stock determined by
dividing (a) the total amount of the Participant’s payroll deductions
accumulated in the Participant’s Plan account during the Offering Period and not
previously applied toward the purchase of Stock by (b) the Purchase
Price.  However, in no event shall the number of shares purchased by the
Participant during an Offering Period exceed the number of shares subject to the
Participant’s Purchase Right.  No shares of Stock shall be purchased on a
Purchase Date on behalf of a Participant whose participation in the Offering or
the Plan has terminated before such Purchase Date.

(b)       Purchase by Non-United States Participants for Whom Payroll Deductions
Are Prohibited by Applicable Law.    Notwithstanding Section 11.1(a), where
payroll deductions on behalf of Participants who are citizens or residents of
countries other than the United States (without regard to whether they are also
citizens of the United States or resident aliens) are prohibited or made
impracticable by applicable Local Law, the Committee may establish a separate
Offering (a “Non-United States Offering”) covering all Eligible Employees of one
or more Participating Companies subject to such prohibition or restrictions on
payroll deductions.  The Non-United States Offering shall provide another method
for payment of the Purchase Price with such terms and conditions as shall be
administratively convenient and comply with applicable Local Law.  On each
Purchase Date of the Offering Period applicable to a Non-United States Offering,
each Participant who has not withdrawn from the Plan and whose participation in
such Offering Period has not otherwise terminated before such Purchase Date
shall automatically acquire pursuant to the exercise of the Participant’s
Purchase Right a number of whole shares of Stock determined in accordance with
Section 11.1(a) to the extent of the total amount of the Participant’s Plan
account balance accumulated during the Offering Period in accordance with the
method established by the Committee and not previously applied toward the
purchase of Stock.  However, in no event shall the number of shares purchased by
a Participant during such Offering Period exceed the number of shares subject to
the Participant’s Purchase Right.  The Company shall refund to a Participant in
a Non-United States Offering in accordance with Section 11.4 any excess Purchase
Price payment received from such Participant.

11.2     Pro Rata Allocation of Shares.  If the number of shares of Stock which
might be purchased by all Participants on a Purchase Date exceeds the number of
shares of Stock remaining available for issuance under the Plan or the maximum
aggregate number of shares of Stock that may be purchased on such Purchase Date
pursuant to a limit established by the Committee pursuant to Section 8.1 or
Section 8.3, the Company shall make a pro rata allocation of the shares
available in as uniform a manner as practicable and as the Company determines to
be equitable.  Any fractional share resulting from such pro rata allocation to
any Participant shall be disregarded.





14

--------------------------------------------------------------------------------

 

 



11.3     Delivery of Title to Shares.  Subject to any governing rules or
regulations, as soon as practicable after each Purchase Date, the Company shall
issue or cause to be issued to or for the benefit of each Participant the shares
of Stock acquired by the Participant on such Purchase Date by means of one or
more of the following: (a) by delivering to the Participant evidence of book
entry shares of Stock credited to the account of the Participant, (b) by
depositing such shares of Stock for the benefit of the Participant with any
broker with which the Participant has an account relationship, or (c) by
delivering such shares of Stock to the Participant in certificate form.

11.4     Return of Plan Account Balance.  Any cash balance remaining in a
Participant’s Plan account following the last Purchase Date of an Offering
Period shall be refunded to the Participant as soon as practicable after such
Purchase Date.  However, if the cash balance to be returned to a Participant
pursuant to the preceding sentence is less than the amount that would have been
necessary to purchase an additional whole share of Stock on such Purchase Date,
the Company may retain the cash balance in the Participant’s Plan account to be
applied toward the purchase of shares of Stock in the subsequent Offering
Period.

11.5     Tax Withholding.  At the time a Participant’s Purchase Right is
exercised, in whole or in part, or at the time a Participant disposes of some or
all of the shares of Stock he or she acquires under the Plan, the Participant
shall make adequate provision for the federal, state, local and foreign taxes
(including social insurance), if any, required to be withheld by any
Participating Company upon exercise of the Purchase Right or upon such
disposition of shares, respectively.  A Participating Company may, but shall not
be obligated to, withhold from the Participant’s compensation the amount
necessary to meet such withholding obligations.  The Company or any other
Participating Company shall have the right to take such other action as it
determines to be necessary or advisable to satisfy withholding obligations for
such taxes.

11.6     Expiration of Purchase Right.  Any portion of a Participant’s Purchase
Right remaining unexercised after the end of the Offering Period to which the
Purchase Right relates shall expire immediately upon the end of the Offering
Period.

11.7     Provision of Reports and Stockholder Information to Participants.  Each
Participant who has exercised all or part of his or her Purchase Right shall
receive, as soon as practicable after the Purchase Date, a report of such
Participant’s Plan account setting forth the total amount credited to his or her
Plan account prior to such exercise, the number of shares of Stock purchased,
the Purchase Price for such shares, the date of purchase and the cash balance,
if any, remaining immediately after such purchase that is to be refunded or
retained in the Participant’s Plan account pursuant to Section 11.4.  The report
required by this Section may be delivered or made available in such form and by
such means, including by electronic transmission, as the Company may
determine.  In addition, each Participant shall be provided information
concerning the Company equivalent to that information provided generally to the
Company’s common stockholders.

12.Withdrawal from Plan.

﻿

12.1     Voluntary Withdrawal from the Plan.  A Participant may withdraw from
the Plan by signing and delivering to the Company office or representative
designated by





15

--------------------------------------------------------------------------------

 

 



the Company (including a third-party administrator designated by the Company) a
written or electronic notice of withdrawal on a form provided by the Company for
this purpose.  Such withdrawal may be elected at any time prior to the end of an
Offering Period; provided, however, that if a Participant withdraws from the
Plan after a Purchase Date, the withdrawal shall not affect shares of Stock
acquired by the Participant on such Purchase Date.  A Participant who
voluntarily withdraws from the Plan is prohibited from resuming participation in
the Plan in the same Offering from which he or she withdrew, but may participate
in any subsequent Offering by again satisfying the requirements of Sections 5
and 7.1.  The Company may impose, from time to time, a requirement that the
notice of withdrawal from the Plan be on file with the Company office or
representative designated by the Company for a reasonable period prior to the
effectiveness of the Participant’s withdrawal.

12.2     Return of Plan Account Balance.  Upon a Participant’s voluntary
withdrawal from the Plan pursuant to Section 12.1, the Participant’s accumulated
Plan account balance which has not been applied toward the purchase of shares of
Stock shall be refunded to the Participant as soon as practicable after the
withdrawal, without the payment of any interest (except as otherwise required by
Local Law in connection with an Offering under the Non-423 Plan), and the
Participant’s interest in the Plan and the Offering shall terminate.  Such
amounts to be refunded in accordance with this Section may not be applied to any
other Offering under the Plan.

13.Termination of Employment or Eligibility.

﻿

Upon a Participant’s ceasing, prior to a Purchase Date, to be an Employee of the
Participating Company Group for any reason, including retirement, disability or
death, or upon the failure of a Participant to remain an Eligible Employee, the
Participant’s participation in the Plan shall terminate immediately.  In such
event, the Participant’s Plan account balance which has not been applied toward
the purchase of shares of Stock shall, as soon as practicable, be returned to
the Participant or, in the case of the Participant’s death, to the Participant’s
beneficiary designated in accordance with Section 20, if any, or legal
representative, and all of the Participant’s rights under the Plan shall
terminate.  Interest shall not be paid on sums returned pursuant to this
Section 13 (except as otherwise required by Local Law in connection with an
Offering under the Non-423 Plan).  A Participant whose participation has been so
terminated may again become eligible to participate in the Plan by satisfying
the requirements of Sections 5 and 7.1.

14.Effect of Change in Control on Purchase Rights.

﻿

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or parent thereof, as the case may be (the “Acquiring
Corporation”), may, without the consent of any Participant, assume or continue
the Company’s rights and obligations under outstanding Purchase Rights or
substitute substantially equivalent purchase rights for the Acquiring
Corporation’s stock.  If the Acquiring Corporation elects not to assume,
continue or substitute for the outstanding Purchase Rights, the Purchase Date of
the then current Offering Period shall be accelerated to a date before the date
of the Change in Control specified by the Committee, but the number of shares of
Stock subject to outstanding Purchase Rights shall not be adjusted.  All
Purchase Rights which are neither assumed or continued by the





16

--------------------------------------------------------------------------------

 

 



Acquiring Corporation in connection with the Change in Control nor exercised as
of the date of the Change in Control shall terminate and cease to be outstanding
effective as of the date of the Change in Control.

15.Nontransferability of Purchase Rights.

﻿

Neither payroll deductions or other amounts credited to a Participant’s Plan
account nor a Participant’s Purchase Right may be assigned, transferred, pledged
or otherwise disposed of in any manner other than as provided by the Plan or by
will or the laws of descent and distribution.  (A beneficiary designation
pursuant to Section 20 shall not be treated as a disposition for this
purpose.)  Any such attempted assignment, transfer, pledge or other disposition
shall be without effect, except that the Company may treat such act as an
election to withdraw from the Plan as provided in Section 12.1.  A Purchase
Right shall be exercisable during the lifetime of the Participant only by the
Participant.

16.Compliance with Applicable Law.

﻿

The issuance of shares of Stock or other property under the Plan shall be
subject to compliance with all applicable requirements of federal, state and
foreign securities law and other applicable laws, rules and regulations, and
approvals by government agencies as may be required or as the Company deems
necessary or advisable.  A Purchase Right may not be exercised if the issuance
of shares upon such exercise would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any securities exchange or market system upon which the Stock
may then be listed.  In addition, no Purchase Right may be exercised unless
(a) a registration statement under the Securities Act shall at the time of
exercise of the Purchase Right be in effect with respect to the shares issuable
upon exercise of the Purchase Right, or (b) in the opinion of legal counsel to
the Company, the shares issuable upon exercise of the Purchase Right may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  The inability of the Company
to obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares under the Plan shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained.  As a condition to the exercise of a
Purchase Right, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Company.

17.Rights as a Stockholder and Employee.

﻿

A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of the
shares of Stock purchased pursuant to the exercise of the Participant’s Purchase
Right (as evidenced by the appropriate entry on the books of the Company or of a
duly authorized transfer agent of the Company).  No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such shares are issued, except as provided in Section 4.2.  Nothing
herein shall confer upon a Participant any right to continue in the employ of
the Participating Company Group or interfere





17

--------------------------------------------------------------------------------

 

 



in any way with any right of any Participating Company to terminate the
Participant’s employment at any time.

18.Notification of Disposition of Shares.

﻿

The Company may require the Participant to give the Company prompt notice of any
disposition of shares of Stock acquired by exercise of a Purchase Right.  The
Company may require that until such time as a Participant disposes of shares of
Stock acquired upon exercise of a Purchase Right, the Participant shall hold all
such shares in the Participant’s name until the later of two years after the
date of grant of such Purchase Right or one year after the date of exercise of
such Purchase Right.  The Company may direct that the certificates evidencing
shares of Stock acquired by exercise of a Purchase Right refer to such
requirement to give prompt notice of disposition.

19.Legends.

﻿

The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section.  Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.  THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE
CORPORATION IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER
HEREOF.  THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN
THE REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE).”

20.Designation of Beneficiary.

﻿

20.1     Designation Procedure.  Subject to applicable Local Law and procedures,
a Participant may file a written designation of a beneficiary who is to receive
(a) shares and cash, if any, from the Participant’s Plan account if the
Participant dies subsequent to a Purchase Date but prior to delivery to the
Participant of such shares and cash, or (b) cash, if any, from the Participant’s
Plan account if the Participant dies prior to the exercise of the Participant’s
Purchase Right.  If a married Participant designates a beneficiary other than
the Participant’s spouse, the effectiveness of such designation may be subject
to the consent of the





18

--------------------------------------------------------------------------------

 

 



Participant’s spouse.  A Participant may change his or her beneficiary
designation at any time by written notice to the Company.

20.2     Absence of Beneficiary Designation.  If a Participant dies without an
effective designation pursuant to Section 20.1 of a beneficiary who is living at
the time of the Participant’s death, the Company shall deliver any shares or
cash credited to the Participant’s Plan account to the Participant’s legal
representative or as otherwise required by applicable law.

21.Notices.

﻿

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

22.Amendment or Termination of the Plan.

﻿

The Committee may at any time amend, suspend or terminate the Plan, except that
(a) no such amendment, suspension or termination shall affect Purchase Rights
previously granted under the Plan unless expressly provided by the Committee,
and (b) no such amendment, suspension or termination may adversely affect a
Purchase Right previously granted under the Plan without the consent of the
Participant, except to the extent permitted by the Plan or as may be necessary
to qualify the Section 423 Plan as an employee stock purchase plan pursuant to
Section 423 of the Code or to comply with any applicable law, regulation or
rule.  In addition, an amendment to the Plan must be approved by the
stockholders of the Company within twelve (12) months of the adoption of such
amendment if such amendment would authorize the sale of more shares than are
then authorized for issuance under the Plan or would change the definition of
the corporations that may be designated by the Committee as Participating
Companies.  Notwithstanding the foregoing, in the event that the Committee
determines that continuation of the Plan or an Offering would result in
unfavorable financial accounting consequences to the Company, the Committee may,
in its discretion and without the consent of any Participant, including with
respect to an Offering Period then in progress: (i) terminate the Plan or any
Offering Period, (ii) accelerate the Purchase Date of any Offering Period,
(iii) reduce the discount or the method of determining the Purchase Price in any
Offering Period (e.g., by determining the Purchase Price solely on the basis of
the Fair Market Value on the Purchase Date), (iv) reduce the maximum number of
shares of Stock that may be purchased in any Offering Period, or (v) take any
combination of the foregoing actions.

23.No Representations with Respect to Tax Qualification.

﻿

Although the Company may endeavor to (a) qualify Purchase Rights for favorable
tax treatment under the laws of the United States or jurisdictions outside of
the United States (e.g., options granted under Section 423 of the Code) or
(b) avoid adverse tax treatment (e.g., under Section 409A of the Code), the
Company makes no representation to that effect and expressly disavows any
covenant to maintain favorable or avoid unfavorable tax treatment, anything to
the contrary in this Plan.  The Company shall be unconstrained in its corporate
activities without regard to the potential negative tax impact on Participants
under the Plan.





19

--------------------------------------------------------------------------------

 

 



24.Choice of Law.

﻿

Except to the extent governed by applicable federal law, the validity,
interpretation, construction and performance of the Plan and each Subscription
Agreement shall be governed by the laws of the State of California, without
regard to its conflict of law rules.

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the SciClone Pharmaceuticals, Inc. 2016 Employee Stock
Purchase Plan as duly adopted by the Board on February 25,  2016.

﻿

 

 

﻿

 

 

﻿

 

 

﻿

/s/ Wilson W. Cheung

 

﻿

Wilson W. Cheung, Secretary

 

﻿

 

20

--------------------------------------------------------------------------------

 

 

APPENDIX A

Participating Companies in Section 423 Plan

SciClone Pharmaceuticals, Inc.

Participating Companies in Non-423 Plan

None

﻿

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX B

FORMS OF

ENROLLMENT/CHANGE NOTICE/WITHDRAWAL FORM

AND

SUBSCRIPTION AGREEMENT



 

--------------------------------------------------------------------------------